J-S49037-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SHEILA WAGNER                              :
                                               :
                       Appellant               :   No. 1653 WDA 2019

             Appeal from the PCRA Order Entered October 22, 2019
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-CR-0002968-2017


BEFORE:       OLSON, J., DUBOW, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                      FILED NOVEMBER 12, 2020

        Appellant Sheila Wagner appeals pro se from the Order entered in the

Court of Common Pleas of Allegheny County on October 22, 2019, denying

her petition filed pursuant to the Post Conviction Relief Act (PCRA).1       We

affirm.

        The PCRA court set forth the relevant procedural history and facts herein

as follows:

                                PROCEDURAL HISTORY

              Appellant was charged by criminal information (CC
        201702968) with one count each of criminal homicide,1
        conspiracy,2 tampering with evidence,3 and abuse of corpse.4 On
        October 26, 2017, Appellant plead guilty pursuant to a negotiated
        plea agreement to one count each of third degree murder;5
        conspiracy (third degree);6 tampering with evidence;7 and abuse
        of corpse.8
____________________________________________


*   Former Justice specially assigned to the Superior Court.
1   42 Pa.C.S.A. §§ 9541-9545.
J-S49037-20


           On the same date, Appellant was sentenced by the Trial
     Court to the following:
           Count one: third degree murder — ten to thirty years
     incarceration;
           Count two: conspiracy (third degree murder) — two years
     probation to be served consecutive to the period of incarceration
     imposed at count one;
           Count three: tampering with evidence — two years
     probation to be served consecutive to the period of probation
     imposed at count two; and
           Count four: abuse of corpse — two years probation to be
     served consecutive to the period of probation imposed at count
     three.
           Appellant failed to file any post-sentence motions or a direct
     appeal.
           On July 9, 2018, Appellant filed a “Motion for Modification of
     Sentence Nunc Pro Tunc,” which was treated as a Post-Conviction
     Relief Act Petition. Thereafter, the Trial Court appointed counsel
     who subsequently filed a Turner/Finley letter and petition to
     withdraw.
           On January 24, 2019, Appellant filed a request for a Grazier
     hearing and said hearing was held on May 14, 2019, along with
     PCRA counsel's request to withdraw and Turner/Finley No-Merit
     Letter.
           On July 16, 2019, the Trial Court entered an Order granting
     counsel's request to withdraw and Turner/Finley No-Merit Letter.
           On October 22, 2019, the Trial Court entered an Order
     denying the PCRA.
           This timely appeal follows.

                                   ***

                             FINDINGS OF FACT

           At Appellant's guilty plea proceeding, the Commonwealth
     provided the following recitation of evidence that would have been
     presented at trial:

             On Tuesday, February 14, 2017, the McKees Rocks
         Police Department received a call from the victim's
         brother, Frank Peless, P-E-L-E-S-S, who reported his
         brother Ron missing. Frank stated that his brother lived
         at 1242 Vine Street, Apartment 5B in McKees Rocks. And
         McKees Rocks Police Chief Deliman, D-E-L-I-M-AN, and

                                    -2-
J-S49037-20


         Officer Pelkington went to that location and found the
         apartment to be secure. They knocked on the door and
         received no answer. And followed up the next day with
         the same. Then on Thursday, February 16, Officer
         Pelkington returned to Apartment 5B and had the
         maintenance director to the apartments key him inside.
         Officer Pelkington went to the doorway of the single
         bedroom in the apartment and observed what appeared
         to be a person wrapped in numerous blankets with an
         electric cord wrapped around the blankets.
            Officer Pelkington pronounced the person who was
         later identified as Ronald Peless deceased at 11:35 a.m.
         and secured the scene. Allegheny County Homicide
         Detective Todd Dolfi along with Scientist Emily Wilkinson
         and Susan Stanich processed the scene and
         photographed bloody fingerprints and palm prints on the
         bedroom wall and the decomposing body of Ron Peless
         wrapped in several layers of comforters and blankets.
         Mr. Peless had also sustained what appeared to be
         multiple lacerations to his throat area. Investigators
         recovered an approximately eight-inch box cutter
         wrapped inside the blanket with Mr. Peless that was
         located near his genital. High speed blood spatter and
         cast off was noted on the walls and ceiling and
         documented in the bedroom where the victim was found.
         And investigators also recovered a pantyliner that
         someone had stuck on the bedroom wall near the blood
         and victim's body. Peless was transported to the
         Allegheny County Office of the Medical Examiner and an
         autopsy was conducted by Doctor Ashton Ennis, E-N-N-
         I-S, on February 17 of this year. Doctor Ennis
         determined that the cause of death was stab and incised
         wounds of the head, neck, trunk and extremities. There
         were in excess of 30 stab and incised wounds. And the
         manner of death was homicide.
             During     their  investigation   County    Homicide
         detectives learned that two individuals, Sheila Wagner
         and Robert Davies, had recently been staying with the
         victim. They also learned that Sheila Wagner's address
         on her Pennsylvania driver's license was 708 Chartiers
         Avenue, Apartment 5 in McKees Rocks. And on February
         16 Detectives Pat Miller and Sergeant Scott Scherer
         went to that location and were met by resident Jeff
         Tyniec, T-Y-N-I-E-C. Tyniec initially stated that he and

                                   -3-
J-S49037-20


         Wagner were in a relationship and that he had not seen
         her since Super Bowl Sunday, which was February 5.
         Detectives asked Tyniec for permission to search his
         apartment. He agreed and signed a written Consent to
         Search Form. During that search the detectives located
         a bloody coat hanging on a door and several pairs of
         bloody shoes. Those items were sent to the Allegheny
         County Crime Lab for testing.
             On the same date detectives interviewed Jeff Tyniec
         at Allegheny County police headquarters. He did provide
         an audio and video recorded interview. He stated that
         his girlfriend, Ms. Wagner, had contacted him by phone
         at approximately 9:00 a.m. on a Thursday morning,
         which he believed to be the morning of February 2.
         Specifically, Wagner told Mr. Tyniec that on the night
         before, being the night of Wednesday, February 1, she
         and her friend Robert Davies, nicknamed Rabbit, were
         staying at Ron's residence on Vine Street. She asked for
         Mr. Tyniec's help. He met her outside of his apartment
         and walked with her to Ron's apartment. She said that
         while she and Rabbit were together in the bedroom of
         Ron's apartment, Ron came into the room and
         attempted to sexually assault her, and Wagner stated
         that Rabbit had grabbed an iron and struck Ron multiple
         times in the head. She then told Mr. Tyniec that she had
         slashed Ron with a box cutter. Wagner also enlisted
         Tyniec's help to come to Ron's apartment and help them
         clean up. Tyniec stated he assisted both Wagner and
         Rabbit, Robert Davies, by helping to wrap Ron's body
         with a blanket and tie it with a cord. Tyniec also stated
         that he and Davies discarded a bloody broken iron in a
         trash bag. On Friday, February 17, McKees Rocks Police
         Officers Dave Finnerty and --excuse me Stow Township
         Officer Charles Wilker located both Sheila Wagner and
         Robert Davies together in a hotel room at the Neville
         Island Motel.
             Davies was interviewed by Detective Steve Hitchings
         at County Police headquarters. That interview was audio
         and video recorded. Davies stated that he was present
         the night Ron was killed but that he had only struck Ron
         with a closed fist and he had not struck Ron with an iron,
         and that he believed he was defending Ms. Wagner from
         assault. Wagner was also interviewed by Detectives
         Todd Dolfi and Tom Foley. That interview was also audio

                                   -4-
J-S49037-20


          and video recorded and Wagner repeatedly stated that
          she did not know Ron was dead and that she had nothing
          to do with his death.
               Had we proceeded to trial, the Commonwealth also
          would have presented in greater depth the lab reports,
          at Lab Number 17 LAB 01640, and the testimony of
          numerous scientists. Specifically, Scientist Stephanie
          Nickolas, N-I-C-K-O-L-A-S, and Betsy Wisben examined
          the bloody shoes and bloody coat recovered at Jeff
          Tyniec's apartment and found that brown boots, Nike
          shoes, Nike boots and a left Fila shoe all contained DNA
          from two or more contributors, and that the DNA profile
          of the major contributor on each of those items matched
          the DNA profile obtained from the reference sample of
          the victim, Ron Peless.
               The scientists also examined the pantyliner that was
          recovered from the victim's bedroom wall, specifically,
          an area of fluorescents on the top of the pantyliner was
          examined and the data indicated again the existence of
          DNA from two or more contributors. The DNA profile of
          the major contributor matched the DNA profile obtained
          from the reference sample of Sheila Wagner. And all of
          those available for comparison. Additionally, Scientist
          Jason Clark examined the three digital images of bloody
          fingerprints and palm prints on the walls of the bedroom
          where the victim was found. And he determined that
          those images included two latent palm prints and one
          latent fingerprint and all three belonged to Sheila
          Wagner.
     (G.T. 6-12).9
     ______

     1 18 P.S. § 2501(a).
     2 18 Pa. C.S. § 903(a)(1).
     3 18 Pa. C.S. § 4910(1).
     4 18 P.S. § 5510.
     5 18 P.S. § 2502(c).
     6 18 P.S. §903
     7 18 Pa. C.S. § 4910(1).
     8 18 P.S. § 5510.
     9 The designation “G.T.” refers to Guilty Plea Transcript, October

     26, 2017.

PCRA Court Opinion, 6/8/20, at 1-6.

                                      -5-
J-S49037-20



       On November 15, 2019, the PCRA court filed its Order directing

Appellant to file a concise statement of the matters complained of on appeal,

and Appellant did so on November 26, 2019. The PCRA court filed its Opinion

pursuant to Pa.R.A.P. 1925(a) on June 8, 2020.

       In her brief, Appellant presents the following five claims for this Court’s

review:

      A. The Trial Court erred in determining if malice supported
         [Appellant’s] conviction of the third degree murder charge?

      B. Did Trial Court err in not considering alleged victim's history
         of physical and sexual abuse?

      C. Did Trial Court err in not considering Appellant's mental health
         and sexual abuse history?

      D. Did Trial Court       err   in   not   taking   self-defense   into
         consideration?

      E. Was counsel ineffective throughout Appellant's trial and
         appeals?

Brief for Appellant at 4.

      This Court's standard of review of a PCRA court’s grant or denial of post-

conviction relief is limited to examining whether the latter’s determination is

supported by the evidence of record and whether it is free of legal error.

Commonwealth v. Morales, 701 A.2d 516, 520 (Pa. 1997) (citing

Commonwealth v. Travaglia, 661 A.2d 352, 356 n. 4 (Pa. 1995)).                 In

addition, where, as here, a petitioner claims that she received ineffective

assistance of counsel, the Pennsylvania Supreme Court has stated that:


                                      -6-
J-S49037-20


     a PCRA petitioner will be granted relief only when he proves, by a
     preponderance of the evidence, that his conviction or sentence
     resulted from the “[i]neffective assistance of counsel which, in the
     circumstances of the particular case, so undermined the truth-
     determining process that no reliable adjudication of guilt or
     innocence could have taken place.” Generally, counsel's
     performance is presumed to be constitutionally adequate, and
     counsel will only be deemed ineffective upon a sufficient showing
     by the petitioner. To obtain relief, a petitioner must demonstrate
     that counsel's performance was deficient and that the deficiency
     prejudiced the petitioner. A petitioner establishes prejudice when
     he demonstrates “that there is a reasonable probability that, but
     for counsel's unprofessional errors, the result of the proceeding
     would have been different.” ... [A] properly pled claim of
     ineffectiveness posits that: (1) the underlying legal issue has
     arguable merit; (2) counsel's actions lacked an objective
     reasonable basis; and (3) actual prejudice befell the petitioner
     from counsel's act or omission.

Commonwealth v. Johnson, 966 A.2d 523, 532-33 (Pa. 2009) (citations

omitted). Furthermore, this Court has stated:

             A criminal defendant has the right to effective counsel
     during a plea process as well as during a trial. Hill v. Lockhart,
     474 U.S. 52 ... (1985). Allegations of ineffectiveness in connection
     with the entry of a guilty plea will serve as a basis for relief only
     if the ineffectiveness caused the defendant to enter an involuntary
     or unknowing plea. Commonwealth v. Allen, ... 732 A.2d 582 (
     [Pa.] 1999). Where the defendant enters his plea on the advice of
     counsel, “the voluntariness of the plea depends on whether
     counsel's advice ‘was within the range of competence demanded
     of attorneys in criminal cases.’ ” Hill, 474 U.S. at 56, ... (quoting
     McMann v. Richardson, 397 U.S. 759, 771 ... (1970)); [s]ee
     also Tollett v. Henderson, 411 U.S. 258, 267 ... (1973) (holding
     that a defendant who pleads guilty upon the advice of counsel
     “may only attack the voluntary and intelligent character of the
     guilty plea by showing that the advice he re received from counsel
     was not within the standards set forth in McMann[ ]”).

Commonwealth v. Hickman, 799 A.2d 136, 141 (Pa.Super. 2002).




                                     -7-
J-S49037-20


      In her first four questions, Appellant sets forth various claims of trial

court error and in doing so completely ignores the fact that she was not

convicted following a trial but, rather, entered into a negotiated guilty plea.

For example, in developing her arguments in her appellate brief, Appellant

repeatedly refers to her “convictions” and cites to caselaw where trials had led

to convictions. She highlights certain evidence, like the victim’s alleged past

behavior toward her and her actions of self-defense, which she asserts should

have been considered by the court at trial. See Brief for Appellant at 7-15.

       To be eligible for relief pursuant to the PCRA, Appellant must establish,

inter alia, that her conviction or sentence resulted from one or more of the

enumerated defects found in 42 Pa.C.S.A. § 9543(a)(2) and that the issues

she raised in the PCRA petition have not been previously litigated or waived.

42 Pa.C.S.A. § 9543(a)(3). An allegation of error “is waived if the petitioner

could have raised it but failed to do so before trial, at trial, during unitary

review, on appeal or in a prior state postconviction proceeding.” 42 Pa.C.S.A.

§ 9544(b).

      Appellant entered into a negotiated plea agreement which the trial court

accepted, and Appellant was sentenced in accordance with the agreed-upon

plea. Despite the fact that she could have done so, Appellant failed to file

either a timely post-sentence motion or a direct appeal seeking review of the




                                     -8-
J-S49037-20


first four claims she presents in her PCRA petition.2          As such, because

Appellant failed to timely raise these issues on direct appeal, she has waived

them.

      Appellant’s final issue challenges trial counsel’s effectiveness through

her “trial and appeals.” As previously stated, Appellant was not tried, and she

did not file a direct appeal following her negotiated guilty plea and sentencing.

      In addition, in her concise statement Appellant phrased this claim as

follows:

        5. Trial Court erred in determining ineffective assistance of
        counsel for failure to investigate, failure to present evidence, and
        failure to communicate plea and appellate options.




____________________________________________


2 We note that Appellant’s viable claims on direct appeal would have been
limited, for “[g]enerally, a plea of guilty amounts to a waiver of all defects and
defenses except those concerning the jurisdiction of the court, the legality of
the sentence, and the validity of the guilty plea.” Commonwealth v.
Morrison, 173 A.3d 286, 290 (Pa.Super. 2017) (citation omitted). Further,
when, as is the case herein,
      the plea agreement contains a negotiated sentence which is
      accepted and imposed by the sentencing court, there is no
      authority to permit a challenge to the discretionary aspects of that
      sentence. If either party to a negotiated plea agreement believed
      the other side could, at any time following entry of sentence,
      approach the judge and have the sentence unilaterally altered,
      neither the Commonwealth nor any defendant would be willing to
      enter into such an agreement. Permitting a discretionary appeal
      following the entry of a negotiated plea would undermine the
      designs and goals of plea bargaining, and would make a sham of
      the negotiated plea process[.]

Id. (citation omitted).


                                           -9-
J-S49037-20


See Concise Statement of Errors Complained of on Appeal Pa.R.A.P. § 1925(b)

at ¶ 5.

      In its Opinion Pursuant to Pa.R.A.P. 1925(a), the PCRA court found

Appellant had waived this issue because her concise statement “utterly failed”

to specify the manner in which Appellant deemed counsel had failed to

investigate and present evidence in her case and communicate with her. PCRA

Court Opinion, 6/8/20 at 9. In the alternative, the PCRA court found that even

if Appellant properly had preserved this claim, it lacked merit. Id. at 10-13.

Following our review, we conclude that Appellant's challenge to trial counsel’s

effectiveness is waived because her Rule 1925(b) statement did not clearly

specify the errors that she intended to challenge on appeal.

      An appellant's concise statement must identify the errors with sufficient

specificity for the trial court to identify and address the issues she wishes to

raise on appeal. See Pa.R.A.P. 1925(b)(4)(ii) (requiring a Rule 1925(b)

statement to “concisely identify each ruling or error that the appellant intends

to challenge with sufficient detail to identify all pertinent issues for the judge”).

In addition,

      “[t]his Court explained in Riley v. Foley, 783 A.2d 807, 813
      (Pa.Super. 2001), that Pa.R.A.P. 1925 is a crucial component of
      the appellate process because it allows the trial court to identify
      and focus on those issues the parties plan to raise on appeal.
             A Rule 1925(b) concise statement that is too vague can
      result in waiver of issues on appeal. See Commonwealth v.
      Dowling, 778 A.2d 683, 686-687 (Pa. Super. 2001) (“a concise
      statement which is too vague to allow the court to identify the
      issues raised on appeal is the functional equivalent of no concise
      statement at all”).

                                       - 10 -
J-S49037-20


            If Appellant wants to preserve a claim that the evidence
            was insufficient, then the 1925(b) statement needs to
            specify the element or elements upon which the
            evidence was insufficient. This Court can then analyze
            the element or elements on appeal. [Where a] 1925(b)
            statement [ ] does not specify the allegedly unproven
            elements[,] ... the sufficiency issue is waived [on
            appeal].
       Commonwealth v. Tyack, 128 A.3d 254, 260 (Pa.Super. 2015)
       (citation omitted). “Even if the trial court correctly guesses the
       issues Appellant[ ] raise[s] on appeal and writes an opinion
       pursuant to that supposition the issues are still waived.” Kanter
       v. Epstein, 866 A.2d 394, 400 (Pa.Super. 2004) (citation
       omitted), appeal denied, 584 Pa. 678, 880 A.2d 1239 (2005), cert.
       denied, Spector, Gadon & Rosen, P.C. v. Kanter, 546 U.S.
       1092, 126 S.Ct. 1048, 163 L.Ed.2d 858 (2006).

Commonwealth v. Bonnett, 2020 WL 9635241, at *7-8 (Pa.Super. Sept.

22, 2020).

       Herein, Appellant's Rule 1925(b) statement is a blanket statement

wherein she baldly declares trial counsel was ineffective.      However, the

statement fails to specify any actions or omissions on counsel’s part which led

to her plea, and such failure prevented the PCRA court from conducting a

meaningful review of this issue. Thus, we conclude that Appellant's final claim

is waived.    See Bonnett, supra.3

       Order affirmed.




____________________________________________


3 Even if Appellant properly had preserved this claim for appellate review,
following our review of the record, we would agree with the PCRA court that
Appellant entered her plea knowingly and voluntarily, and that trial counsel
represented her effectively throughout that process.

                                          - 11 -
J-S49037-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/12/2020




                          - 12 -